DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed June 3, 2021. Claims 21 – 40 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 25, 30, 31, 34, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bushell et al. (US 2009/0006695 A1), hereinafter Bushell.

Claim 21: Bushell discloses a computer-implemented method of presenting audio outputs for an audio device (see at least, “FIG. 1 shows a method or apparatus 10 in accordance with the present invention. While one embodiment of the invention can be implemented as software in a processor of a device of the type described, it also can be implemented in hardware,” Bushell [0028], “Thus, in a software embodiment, "device" 10 is implemented in a processor of a device of the type described. Media server 11, I/O module 12 and applications 13 are software modules running on that processor, with I/O module
12 driving I/O hardware including one or more speakers (not shown),” Bushell [0029], “FIG. 2 shows process 20 by which a media server in the present invention handles a request to begin playback,” [0033], FIG. 2), the method comprising: 
while an audio device is audibly producing output associated with a first audio notification provided to the audio device by a computing device with one or more processors (see at least, “In a device that includes a mobile telephone, as well as various media playing functions (in addition to the ringtone generator of the mobile telephone), different media playing functions may compete with each other,” [0020], “if an alarm or reminder arrives and plays a sound,” Bushell [0021], “with I/O module 12 driving I/O hardware including one or more speakers (not shown),” Bushell [0029], “In either embodiment, media server 11 grants or denies permission to any of applications 13 to play based on the requesting application's priority, as communicated by that application to media server 11, as compared to the priority of any application 13 already playing,” Bushell [0031], FIG. 2), wherein the first audio notification has a first priority (see at least, “(As previously noted, a connection to each application is defined initially, including the priority assigned to the connection.),” Bushell [0033]): 
obtaining, by the computing device, a second audio notification, wherein a second priority is associated with the second audio notification (see at least, “At step 21, the media server waits for a message. At step 22, a message is received that a client of one of the system applications that currently has an inactive connection wants to activate that connection (As previously noted, a connection to each application is defined initially, including the priority assigned to the connection.),” Bushell [0033]); and 
determining, by the computing device, whether the second priority associated with the second audio notification exceeds the first priority associated with the first audio notification (see at least, “Next, at test 23, the media server determines whether or not a connection with a higher priority is already playing,” Bushell [0033]); 
in accordance with a determination that the second priority associated with the second audio notification exceeds the first priority associated with the first audio notification, instructing, by the computing device, the audio device to cease producing output indicative of a first audio notification to the audio device to interrupt the first audio notification (see at least, “If, at test 23, a higher-priority connection is not already playing, the media server moves to test 25 to determine whether any connection ( of any priority) is playing,” Bushell [0034], “If, at test 24, another connection is playing, then that connection must have the same or lower priority (because this is the "No" branch of test 23). Accordingly, at step 27, that currently-playing connection is interrupted,” Bushell [0035]); and 
providing, by the computing device, output indicative of the second audio notification to the audio device to audibly produce output associated with the second audio notification (see at least, “The
media server then moves to step 26 and proceeds as above,” Bushell [0035], “If not, then the requesting application can be allowed to play, and at step 26 the connection is marked as "active" and the media server returns to step 21 to await a further message,” Bushell [0034]).

Claim 22: Bushell discloses the computer-implemented method of claim 21, wherein the first audio notification is generated by a first client application and the second audio notification is generated by a second client application (see at least, “Thus, in a software embodiment, "device" 10 is implemented in a processor of a device of the type described. Media server 11, I/O module 12 and applications 13 are software modules running on that processor, with I/O module 12 driving I/O hardware including one or more speakers (not shown). Each application 13 may not actually be a separate application; several applications 13 can be individual clients or instances of one application,” Bushell [0029], “Application (Telephone),” “Application (Music Player),” Application (Alarm/Reminder),” “Application (Web Audio),” FIG. 1, “if an alarm or reminder arrives and plays a sound while another application is already interrupted (e.g., music is interrupted for a telephone call), Bushell [0021]).

Claim 25: Bushell discloses the computer-implemented method of claim 21, wherein to audibly produce at least one of the outputs, the audio device produces an audio signal indicative of at least one of the first audio notification or the second audio notification (see at least, “if an alarm or reminder arrives and
plays a sound,” Bushell [0021], “with I/O module 12 driving I/O hardware including one or more speakers (not shown),” Bushell [0029]).

Claims 30, 31, and 34 are substantially similar in scope to claims 21, 22, and 25, respectfully, and therefore are rejected for the same reasons.

Claim 38 and 39 are substantially similar in scope to claims 21 and 22, respectfully, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 32, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushell in view of Prakah-Asante et al. (US 2016/0147563 A1), hereinafter Prakah-Asante.

Claim 23: Bushell discloses the computer-implemented method of claim 22, wherein the first audio notification is of a first application with an associated priority and the second audio notification is of a second application different from the first application, the second application having an associated priority (see at least, “According to an implementation of this embodiment when a connection is established between an application and the media server, it sends a message including a tag indicating its priority. When that application subsequently sends a request to the media server to be allowed to play some content on that connection, the media server can grant or deny the request based on the application's priority, as determined when the connection was established, relative to the priorities of other applications that are playing, if any. Thus, according to one variant of this implementation, if the priority is lower than that of an application that is already playing, then the media server will refuse the request. But if the priority is the same or higher than the priority of an application that is already playing, the media server will grant the request and the application that is already playing will be interrupted. This "rule" can be expressed as "higher priority wins, and among equal priorities, most recent wins." Implicit in this "rule" is that if no other application is already playing, the request is granted (because any priority is higher than no priority),” Bushell [0009]). Bushell does not explicitly disclose application “type”. However, Prakah-Asante discloses a similar system including “a processor configured to receive an incoming message request identifying a requesting application and requested user interface,” Prakah-Asante Abstract, where “The processor is also configured to determine an incoming message priority value,” Prakah-Asante Abstract. Prakah-Asante further discloses wherein the first audio notification is of a first application type with an associated priority and the second audio notification is of a second application type different from the first application type, the second application type having an associated priority (see at least, “FIG. 2 shows an illustrative brought-in device 201 running multiple application types,” Prakah-Asante [0032], “As can be seen from FIG. 2, a number of exemplary application types include navigation applications 205, health and wellness applications 207, phone and text applications 209 and other applications not categorized here 211,” Prakah-Asante [0035], “Which messages, message types, applications and application types are provided with which priorities is a matter of design choice, and any variations are included within the scope of the invention,” Prakah-Asante [0041], “FIG. 4A shows an illustrative process for identifying a message priority. In this example, the process receives data allowing for identification of a specific application or an application type 401. Once the application or application type has been identified, the process can determine if there is an associated priority with the message from the application 403. This could be an assigned priority provided by the application, or, for example, could be a priority associated based on a local database entry and assigned by the local process,” Prakah-Asante [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned application “type” in regards to priority in the invention of Bushell as taught by Prakah-Asante since application “type” provides the ability to “intelligently manage” “information based on expanded context including message types and message priorities, which can also be based on message contents, application names, and application types,” Prakah-Asante [0065].

Claim 24: Bushell and Prakah-Asante disclose the computer-implemented method of claim 23, wherein the first priority associated with the first audio notification is based, at least in part, on the priority associated with the first application type and the second priority associated with the second audio notification is based, at least in part, on the priority associated with the second application type (see at least, “FIG. 2 shows an illustrative brought-in device 201 running multiple application types,” Prakah-Asante [0032], “As can be seen from FIG. 2, a number of exemplary application types include navigation applications 205, health and wellness applications 207, phone and text applications 209 and other applications not categorized here 211,” Prakah-Asante [0035], “Which messages, message types, applications and application types are provided with which priorities is a matter of design choice, and any variations are included within the scope of the invention,” Prakah-Asante [0041], “FIG. 4A shows an illustrative process for identifying a message priority. In this example, the process receives data allowing for identification of a specific application or an application type 401. Once the application or application type has been identified, the process can determine if there is an associated priority with the message from the application 403. This could be an assigned priority provided by the application, or, for example, could be a priority associated based on a local database entry and assigned by the local process,” Prakah-Asante [0048]).

Claims 32 and 33 are substantially similar in scope to claims 23 and 24, respectfully and therefore are rejected for the same reasons.

Claim 40 are substantially similar in scope to claim 23 and therefore are rejected for the same reasons.

Claim(s) 26 – 29 and 35 – 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushell in view of Walker et al. (US 2011/0169632 A1), hereinafter Walker.

Claim 26: Bushell discloses the computer-implemented method of claim 21 but does not disclose wherein the second priority is based, at least in part, on a deadline associated with the second audio notification. However, Walker discloses a similar delivery of notification and further discloses details regarding time-sensitivity of a notification, “The time-sensitivity of a notification may be indicative of whether or not the notification has to be delivered within or before a certain time. For example, a notification may be time-sensitive because it becomes obsolete after a certain time (for example, "destination in 15 minutes") or because the notification is related to an action that has to be taken or will occur at a certain time or location (for example, "left turn in 2 km"),” Walker [0024]. Walker also discloses “In embodiments, the time-sensitivity parameter may be indicative of the notification being "time-sensitive" or "not time-sensitive". In embodiments, the time-sensitivity parameter may be indicative of a level of time-sensitivity where the levels may be discrete or substantially continuous. In embodiments, there may be multiple discrete levels of time-sensitivity for notifications. For example, the time-sensitivity levels may be "low", "moderate" and "high",” Walker [0028]. Walker then goes on to explicitly disclose a time-based deadline associated with the respective message (see at least, “In other embodiments, the time-sensitivity parameter may be indicative of a substantially continuous degree of time-sensitivity. For example, the time sensitivity parameter for a particular notification may be indicative of the time in minutes available for notification to be delivered,” Walker [0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time-based deadline of Walker in the invention of Bushell thereby allowing for the advantage of “a substantially continuous degree of time-sensitivity,” Walker [0028], thereby ensuring the user receives the notification before “it becomes obsolete after a certain time,” Walker [0024].

Claim 27: Bushell and Walker disclose the computer-implemented method of claim 26, wherein the deadline associated with the second audio notification comprises a delay indicating a time period by which the computing device should audibly produce the second audio notification (see at least, “In embodiments, the delivery of the notification may be controlled with respect to a time of delivery. For example, a notification may be delivered immediately or the delivery may be delayed. In embodiments, an appropriate time for delivery may be determined based on aspects of the notification such as time-sensitivity and priority. For example, a notification that has a high time-sensitivity or priority, may be delivered immediately while the delivery of a notification that has a low time-sensitivity or priority may be deferred,” Walker [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned feature of Walker in the invention of Bushell, thereby allowing for additional advantages of preventing the notification from being “annoying or intrusive” while insuring the user does not “easily miss notification while listening to music,” Walker [0004].

Claim 28: Bushell and Walker disclose the computer-implemented method of claim 26, wherein the deadline associated with the second audio notification comprises a timestamp indicating a time by which the computing device should audibly produce the second audio notification (see at least, “When expiry time is reached, the notification may be delivered in audio mode or it may be discarded. In some embodiments, the notification may be delivered in other modes. In embodiments, when a notification is discarded, an indication may be sent to the notification generation module for the generation of a new notification,” Walker [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned feature of Walker in the invention of Bushell, thereby allowing for additional advantages of preventing the notification from being “annoying or intrusive” while insuring the user does not “easily miss notification while listening to music,” Walker [0004].

Claim 29: Bushell and Walker disclose the computer-implemented method of claim 26, wherein the second priority has an initial value based on an application type associated with a second application that produced the second audio notification and wherein the method further comprises: 
adjusting the second priority to a second value based on an amount of time remaining before a deadline associated with the second audio notification is reached (see at least, “In embodiments, the audio delivery may be deferred until a later appropriate time. During the time that audio delivery is deferred, a notification may be subjected to further processing. Further processing may comprise updating the notification. For example, a notification such as "heavy traffic in 50 kms" may need to be updated as the user approaches the heavy traffic region. Notification parameters associated with a notification may also be re-evaluated and updated during the time notification delivery is deferred. This updating may occur continuously or periodically,” Walker [0079], “A new updated notification "heavy traffic in 45 kms" with a higher time-sensitivity parameter of "4" is generated at B 734,” Walker [0117]).).

Claims 35 – 37 are substantially similar in scope to claims 26 – 28, respectfully, and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652